Citation Nr: 1030969	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-31 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
March 1968 to March 1970, and is a Vietnam combat Veteran.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2010 the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in Houston, Texas.  
The transcript is in the claims file.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the 
Veteran's bilateral hearing loss is related to his military 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, he has 
bilateral hearing loss which is related to his active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In view of the favorable outcome of this claim, compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009)) need not be discussed.  The Board notes there has 
been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.

Facts

The Veteran seeks service connection for bilateral hearing loss, 
which he attributes to noise exposure during his service in 
Vietnam.  During his June 2010 Board hearing he testified that he 
was an Infantry foot soldier, and fired a machine gun that shot 
approximately 600 rounds per minute.  He testified that he did a 
lot of search and destroy; that there was a lot of firefighting 
and skirmishes; and that he received incoming mortar fire.  He 
recalled one such mortar attack in which his body was knocked 
around; his ears began ringing; and he was unable to hear.  He 
testified that he received shrapnel wounds in that attack.  He 
added that there were no earplugs on the battlefield.

DD-214 confirms that the Veteran was a Light Weapons Infantryman 
with service in Vietnam from September 1968 to August 1969.  
Commendations and awards include a Vietnam Service Medal with 4 
Bronze Service Stars; a Vietnam Campaign Medal; a Purple Heart 
Medal, and a Combat Infantry Badge.

Service treatment records (STRs) include the following results of 
a 1968 pre-induction audiometer:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
-10
-5
 
5
Left 
ear
5
-5
-5
 
25

An in-service ENT Clinic record dated October 16, 1969, reads as 
follows:

Pt has tinnitus, hearing loss, for about 8 
months.  Was told that he may have to have 
adenoids removed - had them done twice 
before with regrowth.  PE-TM wnl. no 
exudates, cerumun not [illegible].  Please 
see pt and evaluate further.

An in-service ENT Clinic record dated October 17, 1969, reads as 
follows:

Ears feel stopped up, ringing all the time, 
no pain, no discharge, c/o hearing loss.  
PE-TM wnl.  No cerumum.  Pt had adenoids 
and had them removed twice - told that they 
may have to come out again.

Audiology testing on October 17, 1969, found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
-5
-10
10

65
Left 
ear
0
-10
5
 
65

An in-service ENT Clinic record dated October 28, 1969, refers to 
"complaints of ringing in L ear since back from Nam."  
Audiology testing founds as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
10
10

70
Left 
ear
5
0
10
 
65

A further notation to the October 28, 1969, treatment record was 
"H-3 profile."

During his March 1970 separation examination the Veteran 
complained of hearing loss.  Results of an audiometer 
administered during the examination were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
0
0

0
Left 
ear
0
0
0
 
5

In Part 75 of the separation examination report the physician 
recommended that another audiogram be done.

In March 2005 the Veteran was accorded a VA Compensation and 
Pension (C&P) audio examination.  During the examination he 
complained of bilateral hearing loss since his service in 
Vietnam.  The examiner noted that the Veteran's military had 
included exposure to firearms, machine guns, mortars, missile 
launchers, firing range, helicopters, tanks, heavy artillery, 
combat explosions, demolitions, aircraft engines, and flight line 
noise.  She also noted that no hearing protection was used during 
service.  Puretone audiometry testing found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
20
50
65
75
Left 
ear
25
15
35
70
85

Speech recognition scores were 98 percent for the right ear and 
100 percent for the left ear.  Diagnosis, for both ears, was 
"normal hearing 250 - 1KHz, mild to severe sensorineural hearing 
loss 1500 - 8KHz."  According to the examiner the Veteran's 
hearing loss was progressive; not sudden onset.  In a December 
2005 addendum she wrote as follows:

The C-File and military medical 
records were available for review 
today and revealed that this 
[V]eteran had normal hearing 
across test frequencies at his 
enlistment as well as at his 
discharge. . . . After reviewing 
the C-File, it is my opinion that 
military noise exposure is not 
responsible for this [V]eteran's 
hearing loss.  It is my opinion 
that military noise exposure is 
at least as likely as not 
responsible for the [V]eteran's 
tinnitus.

In a November 2005 rating decision the Veteran was granted 
service connection for tinnitus.

Legal Criteria

Service connection may be granted for a disability arising from 
disease or injury incurred in or aggravated by active service.  
38 C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In each case where a Veteran is seeking service-connection, due 
consideration shall be given to the places, types, and 
circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Pursuant to 38 U.S.C.A § 1154(b), in the case of a combat 
veteran, VA shall accept as sufficient proof of service-
connection of any injury alleged to have been incurred in 
service, satisfactory lay evidence of service incurrence, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence in such service.  However, 38 U.S.C.A. 
§ 1154(b) does not establish service connection for a combat 
veteran.  The provisions of 38 U.S.C.A. § 1154(b) aid a combat 
veteran by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include lay evidence may be 
competent to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The record contains credible evidence of excessive noise exposure 
and acoustic trauma during service.  The Veteran reports that he 
was exposed to excessive noise during his wartime service on the 
Vietnam battlefield, including his immediate proximity, on at 
least one occasion, to mortar fire, in which he was wounded in 
action.  The Board finds the Veteran's account of excessive noise 
exposure to be consistent with the places, types, and 
circumstances of his service (38 C.F.R. § 3.303(a); and thus 
credible.  38 U.S.C.A. § 1154(b). 

The record also contains competent medical evidence of hearing 
loss during service.  STRs reflect complaints of and evaluation 
for hearing loss immediately after the Veteran's return from 
Vietnam.

Additionally, the March 2005 C&P examination confirms that the 
Veteran currently suffers from mild to severe sensorineural 
hearing loss bilaterally but, according to the examiner, while 
the Veteran's military noise exposure is responsible for the 
Veteran's tinnitus, it is not responsible for the Veteran's 
hearing loss.  The examiner appeared to base this conclusion on 
the premise that the Veteran had "normal hearing across test 
frequencies at his enlistment as well as at his discharge."  
However, the examiner failed to mention the numerous in-service 
ENT records (including audiograms) which chronicle complaints of 
hearing loss days after the Veteran's return from Vietnam, and 
which show bilateral hearing thresholds well above 25 decibels at 
4000 Hertz.  The examiner also failed to note the Veteran's 
report of hearing loss during his separation examination, or the 
physician's comment on the examination report that further 
audiology examination was warranted.  The Board further finds 
troubling the fact that hearing thresholds were better during the 
separation examination than during the enlistment examination; 
this, despite the Veteran's exposure to acoustic trauma on the 
battlefield, and documented evidence of hearing loss during 
service.  In any event, the Veteran insists that he has had 
hearing loss since his service in Vietnam (see Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is 
one type of evidence that must be considered, if submitted, when 
a Veteran's claim seeks disability benefits); and based on 
credible evidence of excessive noise exposure and acoustic trauma 
during service, the Board finds the Veteran's claim of hearing 
loss since service to be credible.  Evans v. West, 12 Vet. App. 
22, 30 (1998) (It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where to 
give credit and where to withhold the same).  

Consequently, and for the reasons just expounded, the Board finds 
that the evidence is at least in equipoise.  Accordingly, and 
resolving all reasonable doubt in favor of the Veteran, service 
connection for bilateral hearing loss disorder is warranted.  38 
C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


